Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on November 4, 2021. Claims 1-20 are currently pending.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claims 1,4-7,9-17 and 19-20 have been amended to recite “sensing electronics” and/or “control electronics”, the specification should be amended to provide proper antecedent basis for the claimed subject matter.  

Claim Objections
In view of the amendment filed on 11/4/2021 clarifying the language of claim 9 the objections made against claim 9 in the office action of 8/5/2021 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite “identify an atrial timing fiducial for each of a plurality of cardiac cycles, wherein the atrial timing fiducial for each of the plurality of cycles is based on the two one or more atrial artifacts sensed during the corresponding cardiac cycle” and “track the atrial timing fiducials over each of a plurality of cardiac cycles”, the original disclosure (i.e. claims, specification and drawings) does not provide support for the amended claim language. Claims 15 and 19 have been amended to recite “identify an atrial timing fiducial for each of a plurality of cardiac cycles, wherein the atrial timing fiducial for each of the plurality of cycles is based on the two one or more atrial artifacts sensed during the corresponding cardiac cycle”, the original disclosure does not provide support for the amended claim language. The original disclosure does not recite identifying an atrial timing fiducial for each of a plurality of cardiac cycles, wherein the atrial timing fiducial for each of the plurality of cycles is based on the two one or more atrial artifacts sensed during the corresponding cardiac cycle, the specification recites determining an atrial fiducial based at least in part on a sensed first and second signal (e.g. 506, Fig. 10) but does not recite that this determination is performed over a plurality of cardiac cycles or that the determined atrial timing fiducial is tracked over a plurality of cycles, therefore  the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Further, the combination as now recited of identifying an atrial timing fiducial for each of a plurality of cardiac cycles, wherein the atrial timing fiducial for each of the plurality of cycles is based on the two one or more atrial artifacts sensed during the corresponding cardiac cycle and tracking the atrial timing fiducials over each of a plurality of cardiac cycle as now recited within the amended claims does not have 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “identify an atrial timing fiducial for each of a plurality of cardiac cycles, wherein the atrial timing fiducial for each of the plurality of cycles is based on the two one or more atrial artifacts sensed during the corresponding cardiac cycle” and “track the atrial timing fiducials over each of a plurality of cardiac cycles”, which is unclear whether the tracked atrial timing fiducials are tracked during the same “plurality of cardiac cycles” in which they were previously identified, clarification is required. Further, claim 1 recites “the atrial timing fiducials” which is unclear whether “the atrial timing fiducials” is referring Claims 1,15 and 19 recite “identify an atrial timing fiducial for each of a plurality of cardiac cycles, wherein the atrial timing fiducial for each of the plurality of cycles is based on the two one or more atrial artifacts sensed during the corresponding cardiac cycle”, it is unclear exactly what applicant is intended to claim when reciting “two one or more atrial artifacts”, is applicant stating that it is based on the two or more different atrial artifacts that were previously recited or is applicant stating that it is based on one of the two or more artifacts previously recited, clarification is required. Claim 15 recites “track the one or more detected atrial timing fiducials” it is unclear which “detected atrial timing fiducials, is applicant referring to the atrial timing fiducials that have been previously identified for each cardiac cycle, clarification is required.  Claim 19 recites the limitation "the tracked atrial timing fiducials" in line 18.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-14, 16-18 and 20 directly or indirectly depend from claims 1,15 and 19 and are also rejected to for the reasons stated above regarding claims 1,15 and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0023000 to Cho et al. (Cho) in view of US 2016/0129262 to Sheldon et al. (Sheldon) (both previously cited). 
In reference to at least claim 1

Sheldon teaches mode switching by a ventricular leadless pacing device which discloses a first electrode secured relative to the housing and exposed to the environment outside of the housing (e.g. electrodes 16A and 16B/32); a second electrode secured relative to the housing and exposed to the environment outside of the housing (e.g. electrodes 16A and 16B/32); sensing electronics disposed within the housing and responsive to the environment outside of the housing (e.g. sensing electronics 46), the sensing electronics configured to detect two or more different atrial artifacts that are each indicative of a particular atrial contraction (e.g. atrial activation event, para. [0006], [0037]-[0038], [0056], [0078]); control electronics (e.g. processing electronics 40) operatively coupled to the first electrode, the second electrode, and the sensing 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the pacemaker of Cho with the teachings of Sheldon to include utilizing the detected two or more different atrial artifacts indicative of atrial contraction for use in determining when an atrial timing fiducial is likely to occur within the cardiac cycle to aid in identifying and tacking atrial timing fiducials over a plurality of cardiac cycles in order to yield the predictable result of providing a timing window within the cardiac cycle to use for identifying and tracking atrial timing fiducials that is appropriate for the patient’s current cardiac status. Additionally, applicant has stated that those skilled in the art will recognize that any number of artifacts can be used to determine an atrial timing fiducial, see para.  [000117] of specification, therefore it would have been well within the level of ordinary skill in the art to utilize the detected two or more different atrial artifacts indicative of atrial contraction for use in determining an 
In reference to at least claim 2
Cho modified by Sheldon teaches a device according to claim 1. Cho further discloses wherein the plurality of different ventricular pacing therapies comprise two or more of VDD, VDDR, VVI, VVIR, VOO and VOOR (e.g. atrio-synchronous ventricular pacing mode, asynchronous pacing modes, Fig. 10, paragraphs [0032], [0079]-[0081], [0083]-[0084], [0086]). 
In reference to at least claim 3
Cho modified by Sheldon teaches a device according to claim 1. Cho further discloses wherein the plurality of different ventricular pacing therapies comprise a first ventricular pacing therapy having a first pacing rate and a second ventricular pacing therapy having a second pacing rate different from the first pacing rate (e.g. detecting atrial contractions to determine the mode of pacing including adjusting the AV interval length, Figs. 8-11, [0078]-[0081], [0083]-[0084], [0086]). 
In reference to at least claim 4
Cho modified by Sheldon teaches a device according to claim 1. Cho further discloses wherein the control electronics is configured to dynamically select which type of ventricular pacing therapy to deliver based, at least in part, on the identified relationship (e.g. atrio-synchronous ventricular pacing mode, asynchronous pacing mode, Fig. 10 paragraphs [0032], [0079]-[0081], [0083]-[0084], [0086]). 
In reference to at least claim 5
Cho modified by Sheldon teaches a device according to claim 1. Cho further discloses wherein the sensing electronics is further configured to detect one or more ventricle timing fiducials that are indicative of a particular ventricle contraction, and the control electronics is configured to track the one or more atrial timing fiducials and the one or more ventricle timing fiducials over a plurality of cardiac cycles (e.g. one or more metrics of ventricular contractions, paragraphs [0031], [0034],[0053],[0055],[0057],[0059], [0061], [0071], [0078]-
In reference to at least claim 6
Cho modified by Sheldon teaches a device according to claim 1. Cho further discloses wherein the control electronics is configured to select which ventricular pacing therapy to deliver based, at least in part, on one or more of the tracked atrial timing fiducials and one or more of the tracked ventricle timing fiducials (e.g. detecting atrial contractions and/or one or more metrics of ventricular contractions to determine the mode of pacing such as atrio-synchronous ventricular pacing mode, asynchronous ventricular pacing mode, Figs. 5-11, paragraphs [0005]-[0008], [0031]-[0032], [0034], [0043]-[0045],[0053],[0055],[0057],[0059],[0061],[0071], [0078]-[0081], [0083]-[0084], [0086). 
In reference to at least claim 7
Cho modified by Sheldon teaches a device according to claim 1. Cho further discloses wherein the identified relationship is a timing relationship between a predetermined one of the tracked atrial timing fiducials and a predetermined one of the tracked ventricle timing fiducials (e.g. using a relationship between the detected atrial event and ventricular event, such as an AV interval to determine whether to provide a ventricular pacing pulse, Figs. 6, 8-11, para. [0065]-[0070], and the control electronics is configured to change from a first ventricular pacing therapy to a second ventricular pacing therapy when a predetermined one of the tracked atrial timing fiducials comes too close in time to a predetermined one of the tracked ventricle timing fiducials (e.g. using a relationship between the detected atrial event and ventricular event, such as an AV interval to determine whether to provide a ventricular pacing pulse, Figs. 6, 8-11, para. [0065]-[0070]).  
In reference to at least claim 8
Cho modified by Sheldon teaches a device according to claim 1. Cho further discloses wherein the two one or more different atrial artifacts comprise 
In reference to at least claim 9
Cho modified by Sheldon teaches a device according to claim 1. Cho further discloses wherein the sensor electronics comprises a single sensor type capable of detecting the two or more different atrial artifacts, wherein the single sensor comprises an accelerometer (e.g. one or more accelerometers, para. [0005], [0051], [0055]). 
In reference to at least claim 10
Cho modified by Sheldon teaches a device according to claim 1. Cho further discloses wherein the sensing electronics comprises two or more sensors of different types for detecting the two or more different atrial artifacts  (e.g. using sensing electronics 56 and 60 to detect contraction of the atrium, para. [0007], [0044], [0061], [0065], [0067]-[0068], atrial depolarization within the cardiac electrogram signal, para. [0028], [0050], [0044], atrial contractions based on features in the motion signal that are indicative of movement of cardiac tissue and/or the presence of mechanical perturbations associated with the S4 heart sound, Figs. 5-6, para. [0060]-[0061])
In reference to at least claim 11
Cho modified by Sheldon teaches a device according to claim 1. Cho further discloses wherein the control electronics continuously tracks the atrial timing fiducials over a plurality of cardiac cycles (e.g. detecting atrial contractions to determine the mode of pacing which is performed at least in part by the processing electronics, Figs. 8-11, paragraphs [0005]-[0008], [0031]-[0032], [0043]-[0045], [0078]-[0081], [0085]).  
In reference to at least claim 12
Cho modified by Sheldon teaches a device according to claim 1. Cho further discloses wherein the control electronics intermittently tracks the one or more atrial timing fiducials over a plurality of cardiac cycles (e.g. detecting atrial 
In reference to at least claim 13
Cho modified by Sheldon teaches a device according to claim 1. Cho further discloses wherein the control electronics is configured to switch from delivering a first type of ventricular pacing therapy to a delivering second type of ventricular pacing therapy when the control electronics can no longer track one or more of the atrial timing fiducials (e.g. absence of atrial contractions for a predetermined number of cardiac cycles may result in a mode switch and/or a change in the AV interval used for delivering pacing, Figs. 8-11, paragraphs [0005]-[0008], [0031]-[0032], [0043]-[0045], [0078]-[0081], [0083]-[0084], [0086]). 
In reference to at least claim 14
Cho modified by Sheldon teaches a device according to claim 1. Cho further discloses wherein the control electronics automatically enter a search mode to attempt to re-acquire the one or more of the atrial timing fiducials that can no longer be tracked (e.g. absence of atrial contractions for a predetermined number of cardiac cycles may result in a mode switch and and/or a change in the AV interval used for delivering pacing, Figs. 8-11, paragraphs [0005]-[0008], [0031]-[0032], [0043]-[0045], [0078]-[0081], [0083]-[0084], [0086]). 

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0023000 to Cho et al. (Cho) in view of US 2014/0121719 to Bonner et al. (Bonner) and US 2016/0129262 to Sheldon et al. (Sheldon) (all previously cited). 
In reference to at least claim 15
Cho teaches atrial contraction detection by a ventricular leadless pacing device for atrio-synchronous ventricular pacing which discloses a leadless cardiac pacemaker (LCP) configured to sense cardiac activity and to deliver pacing therapy to a patient’s heart (e.g. Fig. 1), the LCP comprising: a housing (e.g. 30); a first electrode secured relative to the housing and exposed to the environment outside of the housing (e.g. electrodes, 34 and 36); a second 
Bonner teaches a leadless pacemaker system which discloses using one or more sensors such as an accelerometer and/or pressure sensor to indicate a pressure within the heart chamber and using the sensors to detect contraction within the ventricles and/or atrium based on sensor signals indicative of ventricular and/or atrial contraction such as S1 heart sounds (e.g. paragraph [0033], [0036]). 
Sheldon teaches mode switching by a ventricular leadless pacing device which discloses a first electrode secured relative to the housing and exposed to the environment outside of the housing (e.g. electrodes 16A and 16B/32); a second electrode secured relative to the housing and exposed to the environment outside of the housing (e.g. electrodes 16A and 16B/32); sensing 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pacemaker of Cho with the teachings of Bonner to include the sensing electronics including at least a pressure sensor in order to provide the predictable result of an additional sensor for aiding in 
In reference to at least claim 16
Cho modified by Bonner and Sheldon teaches a pacemaker according to claim 15. Cho further discloses wherein the control electronics transitions from delivery of a first one of the different ventricular pacing therapies to a second one of the different ventricular pacing therapies based, at least in part, on one or more of the tracked atrial timing fiducials and one or more of the tracked ventricle timing fiducials (e.g. detecting atrial contractions and/or one or more metrics of ventricular contractions to determine the mode of pacing such as atrio-
In reference to at least claim 17
Cho modified by Bonner and Sheldon teaches a pacemaker according to claim 15. Cho further discloses wherein the control electronics is configured to switch from delivering a first ventricular pacing therapy to a delivering second ventricular pacing therapy when the control electronics can no longer track one or more of the atrial timing fiducials (e.g. detecting atrial contractions to determine the mode of pacing which is performed at least in part by the processing electronics, absence of atrial contractions for a predetermined number of cardiac cycles may result in a mode switch, Figs. 8-11, paragraphs [0005]-[0008], [0031]-[0032], [0043]-[0045], [0078]-[0081], [0083]-[0084], [0086]).
In reference to at least claim 18
Cho modified by Bonner and Sheldon teaches a pacemaker according to claim 15. Cho further discloses wherein the plurality of different ventricular pacing therapies comprise a first ventricular pacing therapy having a first pacing rate and a second ventricular pacing therapy having a second pacing rate different from the first pacing rate (e.g. detecting atrial contractions to determine the mode of pacing including adjusting the AV interval length, Figs. 8-11, paragraphs [0005]-[0008], [0031]-[0032], [0043]-[0045], [0078]-[0081], [0083]-[0084], [0086]). 

Response to Arguments
Applicant's arguments filed11/4/2021 have been fully considered but they are not persuasive. It is noted that the rejections have been updated in view of the claim amendments. Applicant argues that Cho in view of Sheldon does not teach tracking atrial artifacts over a plurality of cardiac cycles, the examiner respectfully disagrees. Cho discloses sensing electronics configured to detect two or more different atrial artifacts that are each indicative of a particular atrial contraction (e.g. detecting . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JG/Examiner, Art Unit 3792                            

/REX R HOLMES/Primary Examiner, Art Unit 3792